Citation Nr: 0926349	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-39 740	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a back condition.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California that denied the Veteran's 
application to reopen his claim for service connection for a 
back condition that was previously denied in an October 1992 
rating decision.

The Veteran requested a personal hearing with a Decision 
Review Officer (DRO).  A DRO hearing was scheduled for August 
2007, but the Veteran failed to appear.  Consequently, his 
request was considered withdrawn, and the RO readjudicated 
the claim.

Despite the determination reached by the RO to reopen the 
claim, the Board must find new and material evidence in order 
to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Board has determined that new and material evidence has 
been received.  The claim is reopened and the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  By an RO decision dated October 1992, the Veteran's claim 
of service connection for a back condition was denied on the 
basis that there was no medical evidence of record of a 
current back condition.

2.  Evidence received since the October 1992 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back condition.


CONCLUSIONS OF LAW

1.  The October 1992 RO decision denying the Veteran's claim 
of service connection for a back condition is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for a back condition 
has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's application to reopen his previously denied 
claim for service connection for a back condition has been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA solely with regard to the 
Veteran's application to reopen is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  Id.

In order to establish direct service connection for a 
disability, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a back condition.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has been submitted.

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

According to the United States Court of Appeals for Veterans 
Claims (Court), in order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran was denied service connection for a back 
condition in an October 1992 RO rating decision.  The basis 
for the October 1992 denial was that there was no medical 
evidence of record of any back condition.  At the time of the 
denial, the RO had considered all of the Veteran's statements 
and reviewed the entire claims file, including all of the 
available treatment records.

Since the October 1992 RO decision, the Veteran submitted new 
evidence consisting of (1) VA treatment records dated 
February 2004 through September 2008, (2) a May 2007 private 
treatment record, (3) a September 2004 lay statement from his 
mother, and (4) a September 2004 lay statement from a fellow 
serviceman.

A February 2004 VA treatment record reflects that the Veteran 
was diagnosed with a "permanent disability from cervical 
spondylosis and cervical cord compression," and it notes 
that the Veteran complained of experiencing back problems 
since service.  The May 2007 private treatment record 
includes diagnoses of "chronic lower back pain" and 
"deconditioned back syndrome," and it specifically 
attributes that back pain to an in-service injury.  [The 
Board notes in passing that this report is dated May 26, 
2007, but the date of examination is listed as being May 26, 
2006; it is not entirely clear if the report was actually 
prepared precisely one year following the examination, or if 
one of the specified dates is a typographical error.]

The lay statement from the Veteran's mother includes her 
account of the Veteran's complaints of back pain since 
service.  The lay statement from the Veteran's fellow 
serviceman includes his account of the Veteran telling him in 
service that he injured his back during basic training and 
that he was experiencing back pain as a result.  The fellow 
serviceman also gave his account of the Veteran being unable 
to participate in certain physical activities at a particular 
time in service due to his back condition.

As the February 2004 through September 2008 VA treatment 
records and the May 2007 private treatment record reflect 
current diagnoses of a back disability, and the private 
treatment record addresses the etiology of the Veteran's back 
condition, the Board concludes that the newly submitted 
evidence satisfies the low threshold requirement for new and 
material evidence.  As such, the claim is reopened.

At this point, however, the Board will not adjudicate the 
reopened claim, as further development is necessary.


ORDER

As new and material evidence has been submitted regarding the 
Veteran's claim of service connection for a back condition, 
the Veteran's claim is reopened; to that extent only, the 
appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a 
back condition.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.  

The Veteran alleges that he has had back pain ever since an 
injury he incurred in 1966 during basic training in the 
United States Army.  See Private Treatment Record, May 2007 
at 2; VA Treatment Record, July 2008 at 5.  He claims that a 
fellow soldier ("[redacted]") held onto his ankle and tripped 
him when he was crossing a log and caused him to fall down 
and injure his back.  Id.

A January 2003 Income, Net Worth, and Employment Statement 
submitted by the Veteran to the RO at the time the Veteran 
submitted his application to reopen his claim reflects that 
the Veteran was receiving Social Security Administration 
(SSA) disability income (SSDI).  Although the report does not 
indicate that the Veteran underwent additional physical 
examinations in order to obtain SSDI, it is nevertheless 
unclear whether the claims file contains all of the same 
treatment records that were considered by SSA.

VA has a duty to assist the Veteran in obtaining all 
potentially relevant documents to substantiate a claim, 
including medical evidence either to verify or not verify the 
claim.  38 U.S.C.A. § 5103A(a)(1), (b); 38 C.F.R.§ 3.159(c); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  When VA is put 
on notice of the existence of SSA records potentially 
relevant to a Veteran's claim, VA should seek to obtain those 
records.  See Hayes v. Brown, 9. Vet. App. 67, 73-74 (1996).  
Therefore, an attempt should be made to obtain any SSA 
records potentially relating to the Veteran's claimed back 
condition.

In addition, although the VA treatment records associated 
with the claims file date back to February 2004, they 
reference earlier VA treatment records dated December 1994, 
June 1999, and August 2001 that have not been associated with 
the claims file.  See VA Treatment Records, November 2007 and 
April 2008.  In fact, the VA physician who prepared the 
February 2004 treatment record noted that he had been 
treating the Veteran (personally) regarding the Veteran's 
back condition since 1999.  As mentioned above, VA has a duty 
to assist the Veteran in obtaining all potentially relevant 
medical documents.  38 U.S.C.A. § 5103A(a)(1), (b); 38 
C.F.R.§ 3.159(c); Talley v. Brown, 6 Vet. App. 72, 74 (1993).  
Therefore, an attempt should be made to obtain all of the 
Veteran's VA treatment records dated between 1994 and January 
2004 and to associate them with the claims file.  See Dunn v. 
West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA 
are considered constructively part of the record and should 
be associated with the claims file); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The Veteran has not been provided with a VA examination in 
connection with his claim for service connection for a back 
condition.  VA's duty to assist includes providing a veteran 
with a medical examination when the record (1) contains 
competent evidence that the veteran has a current disability, 
(2) contains evidence indicating that the disability is 
related to service, and (3) does not contain sufficient 
medical evidence for VA to make a decision.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  VA's 
duty to provide veterans with a medical examination also 
applies to reopened claims based on new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2008).  Because the 
Veteran's claim is reopened based on new and material 
evidence, which includes a medical report linking his current 
low back pain to a service-related injury, VA is under an 
obligation to provide the Veteran with an examination in 
connection with his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's 
pertinent SSA records and associate them 
with the claims file.  If these records 
are found to be unavailable, this should 
be specifically noted in the claims file.

2.  Obtain all VA treatment records dated 
between 1994 and January 2004 relating to 
the Veteran and associate them with the 
claims file.  If these records are found to 
be unavailable, this should be specifically 
noted in the claims file.

3.  After the above records have been 
associated with the claims file, schedule 
the Veteran for a VA examination for his 
back condition.  The claims file should be 
provided to the appropriate VA examiner 
for review, and the examiner should note 
that it has been reviewed.

After reviewing the file and examining the 
Veteran's back and spine, the examiner 
should diagnose any pathology found on 
examination and/or appropriate diagnostic 
testing.  As to each disability 
identified, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's back 
condition was incurred in service.  The VA 
examiner should provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions.  If the VA 
examiner concludes that the Veteran's 
current back condition is not related to 
the Veteran's active service, the examiner 
should explain, in detail, the reasoning 
behind this determination.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  Then, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


